                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  BOWLING GREEN DIVISION

MACK McINTOSH                                                                          PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:18-CV-P86-GNS

UNSPECIFIED MEDICAL STAFF                                                            DEFENDANT

                                   MEMORANDUM OPINION

         Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address, and, if different, mailing

address, to the Clerk and to the opposing party or the opposing party’s counsel. Failure to notify

the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

         The Court sent an Order to Plaintiff on August 14, 2018. On September 28, 2018, that

mailing was returned to the Court by the U.S. Postal Service marked “Return to Sender; Not

Deliverable as Addressed; Unable to Forward.” Plaintiff has not advised the Court of his new

address, and documents from this Court and Defendant in this action cannot be served on

Plaintiff. In such situations, courts have an inherent power “acting on their own initiative, to

clear their calendars of cases that have remained dormant because of the inaction or dilatoriness

of the parties seeking relief.” Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962). Because it

appears to this Court that Plaintiff has abandoned any interest in prosecution of this case, the

Court will dismiss the case by separate Order.

Date:    November 6, 2018


cc:      Plaintiff, pro se
4416.009                                                         Greg N. Stivers, Judge
                                                               United States District Court
